El Juez Pbesidbnte' Senoe del Tono,
emitió la opinión del tribunal.
Se imputó a Tomás Vadi el RecRo de Raber sustraído con intención criminal tres racimos de plátanos de la pro-piedad de José Eduvigis Hernández. Se celebró la vista de nuevo en apelación ante la corte de distrito y el acusado fué declarado otra vez culpable y condenado a pagar una multa de veinte y cinco dólares y en defecto de pago un día de cárcel por cada dólar dejado de satisfacer.
*1011No conforme el acusado apeló para ante este tribunal y alega como único error el cometido a su juicio por la corte al apreciar la prueba.
Hemos analizado la evidencia y aunque es escasa en ver-dad no puede decirse que no sea suficiente para sostener el fallo de culpabilidad rendido por dos jueces que oyeron las declaraciones pudiendo examinar personalmente al denun-ciante, al acusado y a todos los testigos.
Nadie vio que el acusado sustrajera los plátanos. El propio denunciante manifestó que no podía asegurar que él los hubiera sustraído. Pero se demostró que existiendo hur-tos en el barrio, el denunciante, como medida de precaución, marcó sus plátanos con ciertos alfileres y habiéndoselos sus-traído los encontró luego en la tienda de Bernardino Jimé-nez que los compró al acusado, sirviendo los alfileres para identificarlos.
Aunque la prueba de la defensa y la propia declaración de Jiménez introducen alguna confusión con respecto a si los plátanos se mezclaron o nó con otros y a si otros pro-pietarios también marcaban con alfileres sus plátanos, cree-mos que surge finalmente clara la identidad de los objetos sustraídos.
¿Qué dijo el acusado? Manifestó que los plátanos que vendió a Jiménez los cosechó en su finca situada como a un kilómetro de la del denunciante. Dos testigos tendieron a corroborar su declaración. Pero fué contradicha por una admisión hecha por el mismo acusado ante el policía Gerena en el sentido de que los plátanos los -había comprado a un muchacho y también por la circunstancia de que según el acusado los plátanos fueron cortados el día antes de la venta y según el denunciante los plátanos por su estado in-dicaban que lo habían sido desde hacía algunos días lo que guardaba relación con la fecha del hurto. El hurto ocurrió un martes y la venta un sábado.
El juez sentenciador creyó los testigos de cargo y no *1012dio crédito al acusado y a sus testigos. Pudo hacerlo y nada demuestra que errara al actuar de tal modo.
Siendo ello así, quedó en pie la venta de los plátanos hurtados por parte del acusado, sin que explicara satisfac-toriamente cómo llegaron legalmente a su poder. Ninguna de sus versiones fue creída por la corte y el hecho en sí mismo de las dos versiones es significativo.
Examinada la prueba a la luz de los principios estable-cidos en los casos de El Pueblo v. Acevedo, 18 D.P.R. 236, 241, y El Pueblo v. Laureano, 20 D.P.R. 7, la estimamos suficiente. Debe confirmarse la sentencia apelada.
El Juez Asociado Señor Hutchison no intervino en la resolución del caso.